• DECLARATION in assumpsit by Thomas Conley and George W. Hume, trading under the firm of Conley Hume, against John Perkins. 1st count, That the defendant and one William S. Bussell, on, &c., made their promissory note, &c., and thereby jointly and severally promised to pay the said Conley & Hume the sum of, áre. By reason whereof the defendant *188became liable, &c., and being so liable promised to pay, &c. 2d count, That the defendant, on, &c., made his other promissory note, and thereby promised to pay the said Conley fy Flume, the plaintiffs, the sum of, &c. By reason, &c. Breach, that the defendant had not paid, &c.
Demurrer to the first count: Causes, 1st, No profert; 2d, No averment of non-payment by Bussell; 3d, No averment that the note was payable to the plaintiffs by their partnership name. Demurrer to the second count: Causes, the first two above-named.
Held, that the counts were sufficient.